Citation Nr: 1500252	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Per the Veteran's request, VA scheduled the Veteran for a video hearing before a Veterans Law Judge in November 2014, but he did not appear.  He has not provided a reason for his failure to report or requested that the hearing be rescheduled.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current disability that is related to a July 1979 in-service head injury.  

The medical evidence indicates that the Veteran is not diagnosed with a traumatic brain injury, but is diagnosed with posttraumatic headaches.  See VA examination reports dated in January 2011, August 2012, January 2013; March 2013 addendum.  

A January 2013 examiner determined that the Veteran's posttraumatic headaches are less likely related to his in-service head injury, reasoning that the records do not support an ongoing history of headaches, and show that he was involved in a gang beating in approximately 2006.  However, the Board finds this rationale inadequate because the examiner did not address and reconcile any evidence dated prior to 2006, to include the in-service head injury.   Therefore, remand is necessary to obtain an addendum addressing the etiology of the Veteran's posttraumatic headaches.  

Additionally, during the pendency of this appeal, the RO, in an April 2013 rating decision, determined that new and material evidence had not been received to reopen a service connection claim for an acquired psychiatric disability, to include PTSD.  Under Section 16A of VA Form 21-0958, Notice of Disagreement, the Veteran disagreed with the RO's decision regarding mental stability, as relevant.  This form was received at the Office of the Secretary in October 2014.  
However, the form reveals an ink stamp that reads "DUPLICATE."  Unfortunately the initial form is not currently of record.   Nonetheless, the Board observes that the form was signed by the Veteran in September 2013, within a year of the April 2013 denial.  Resolving any doubt in the Veteran's favor, this form may be reasonably construed as a timely disagreement with the April 2013 decision.  To date, a statement of the case (SOC) has not been furnished regarding the petition to reopen the service connection claim for a psychiatric disability.  38 C.F.R. § 19.26 (2014).  A remand is therefore required so that a SOC can be issued with respect to that issue.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating with the claims file any outstanding evidence, forward the Veteran's claims file to the medical examiner who conducted the January 2013 VA headache examination or, if he is unavailable, from another suitably qualified clinician.  The purpose of the addendum is to ascertain whether the Veteran's posttraumatic headaches are related to his in-service head injury.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner is asked to clarify whether the Veteran's posttraumatic headaches had their onset during active service or are otherwise related to any incident of service.  In doing so, the examiner must specifically address and reconcile any evidence prior to 2006, specifically to include the July 1979 in-service blow to the head with reports of subsequent headache.

A complete rationale should be provided for any opinion expressed and conclusion reached.

2.  Thereafter, readjudicate the issue of entitlement to service connection for residuals of a head injury.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

3.  Prepare a Statement of the Case in accordance with 38 C.F.R. § 19.29 (2014) regarding the issue of whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disability, to include PTSD.  If, and only if, the Veteran files a timely substantive appeal should the issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




